                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

YOLANDA LAVELL KAISER,                           )
ID # 32626-177,                                  )
                Movant,                          )
vs.                                              )   No. 3:15-CR-42-M
                                                 )
UNITED STATES OF AMERICA,                        )
               Respondent.                       )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the defendant’s motion (doc. 52), liberally construed as a motion to modify

her sentence under 18 U.S.C. § 3582(c), is DENIED.

       SIGNED this 13th day of November, 2018.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
